First California Financial Group, Inc. 8-K Exhibit 99.1 For further Information: At the Company: At PondelWilkinson: Corporate Headquarters Address: Ron Santarosa Angie Yang 3027 Townsgate Road, Suite 300 805-322-9333 310-279-5980 Westlake Village, CA 91361 For Immediate Release FIRST CALIFORNIA REPORTS 2 Company to Host Quarterly Investor Call Monday, February 8 at 11 a.m. Pacific Time WESTLAKE VILLAGE Calif., February 5, 2010 – First California Financial Group, Inc. (Nasdaq:FCAL), the holding company of First California Bank, today reported financial results for its fourth quarter and full year ended December 31, 2009.The company also announced it will host a conference call on Monday, February 8, 2010 at 11 a.m. Pacific (2 p.m. Eastern) to review its financial results. Investment professionals are invited to participate in the live call by dialing 800-860-2442 (domestic) or 412-858-4600 (international) and requesting the First California conference call.Other interested parties are invited to listen to the live call through a live, listen-only audio Internet broadcast at www.fcalgroup.com.Listeners are encouraged to visit the Web site at least 15 minutes prior to the start of the call to register, download and install any necessary audio software. “During a most formidable year for community banks, First California demonstrated strength and stability by cautiously managing through the credit cycle while positioning for an improving economic environment,” said C.G. Kum, President and Chief Executive Officer.“We aggressively addressed problem loans as the recessionary economy understandably impacted our customers.The core earnings power of the company supported the absorption of credit losses and a build up of our loan loss reserves. Other highlights for 2009 include the growth in our core deposits, the reduction in our operating expense structure and our success with maintaining strong liquidity and capital levels.” 2009 Fourth Quarter Financial Highlights: ▪ The company remained strongly capitalized with total risk-based capital ratio of 12.69% and tier-one leverage ratio of 8.52% as of December 31, 2009; ▪ Total deposits, exclusive of brokered deposits, increased by $15.2 million in the fourth quarter and $389.6 million year-to-date; ▪ Total loan portfolio of $939.2 million at year-end reflects sequential contraction due to ongoing reduction of the construction portfolio offsetting the overall growth in non-construction loans; ▪ The company posted a fourth quarter provision for loan losses of $6.4 million and increased its reserves to 1.76% of total loans; ▪ Net interest income increased 12.8% to $11.1 million for the 2009 fourth quarter from $9.8 million in the prior-year period; ▪ The company continued efforts to minimize risk exposure by shifting the composition of its securities portfolio to safer, shorter-term investments; realized a gain on sale of securities of $2.2 million in Q4 2009; ▪ Noninterest expense for the 2009 fourth quarter totaled $11.9 million, compared with $9.7 million in the fourth quarter a year ago; included in noninterest expense for Q4 2009 was $1.1 million of losses on and expenses for foreclosed property, compared with $28,000 a year ago; ▪ The company posted a quarterly net loss of $2.9 million, compared with net income of $1.1 million in the prior-year period. First California Financial Group, Inc.
